People v Simmons (2015 NY Slip Op 05106)





People v Simmons


2015 NY Slip Op 05106


Decided on June 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2015

Mazzarelli, J.P., Sweeny, Andrias, Saxe, Richter, JJ.


15415 870/12

[*1] The People of the State of New York, Respondent,
vShaun Simmons, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Claudia S. Trupp of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Manu K. Balachandran of counsel), for respondent.

Order, Supreme Court, New York County (Richard D. Carruthers, J.), entered on or about December 18, 2013, which adjudicated defendant a level one sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in denying defendant's request for an exemption from sex offender registration for his conviction of unlawful surveillance under Penal Law § 250.45(3). Although an exemption for such a conviction may be available if "registration would be unduly harsh and inappropriate" (Correction Law § 168-a[2][e]), defendant has not made such a showing. The circumstances of the surveillance were repulsive, and they raise concerns about defendant's character and potential for recidivism. Furthermore, he has an extensive criminal record including crimes of violence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 16, 2015
CLERK